Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a polymer solar cell, comprising: a photoactive layer comprising a polymer layer and a carbon nanotube layer comprising a plurality of carbon nanotubes, wherein the polymer layer comprises a first polymer surface and a second polymer surface opposite to the first polymer surface, a portion of the carbon nanotube layer is embedded in the polymer layer, another portion of the carbon nanotube layer is exposed from the polymer layer, and an entirety of one of the plurality of carbon nanotubes is located outside of the polymer layer, so that an entire surface of one of the plurality of carbon nanotubes is exposed from the polymer layer and located on the first polymer surface a cathode electrode located on the first polymer surface, wherein the another portion of the carbon nanotube layer is between the cathode electrode and the polymer layer, so that the cathode electrode is spaced apart from the polymer layer.
Although Dissanayake et al. (US 2012/0007046 A1) teaches a polymer solar cell (Figure 1A), comprising a photoactive layer comprising a polymer layer (Figure 1A, P3HT) and a carbon nanotube layer comprising a plurality of carbon nanotubes (Figure 1A, SWNT), a cathode electrode located on the first polymer surface (Figure 1A, Aluminum), wherein the carbon nanotube layer is between the cathode electrode and the polymer layer (Figure 1A, SWNT & Paragraph 0036).
A skilled artisan would not have had a reason for the above stated limitations, therefore the polymer solar cell as claimed in claim(s) 1-2, 7-8 and 28-32 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 18, a skilled artisan would not have found it obvious to have a polymer solar cell, comprising: a photoactive layer comprising a polymer layer and a carbon nanotube layer, wherein the polymer layer comprises a first polymer surface, a portion of the carbon nanotube layer is embedded in the polymer layer, and another portion of the carbon nanotube layer is exposed from the polymer layer; and the carbon nanotube layer comprises a plurality of carbon nanotubes parallel to the first polymer surface, and an entirety of one of the plurality of carbon nanotubes is located outside of the polymer layer, so that an entire surface of one of the plurality of carbon nanotubes is exposed from the polymer layer and located on the first polymer surface; a cathode electrode located on the first polymer surface, where the another portion of the carbon nanotube layer is between the cathode electrode and the polymer layer.
Although Dissanayake et al. (US 2012/0007046 A1) teaches a polymer solar cell (Figure 1A), comprising a photoactive layer comprising a polymer layer (Figure 1A, P3HT) and a carbon nanotube layer comprising a plurality of carbon nanotubes (Figure 1A, SWNT), a cathode electrode located on the first polymer surface (Figure 1A, Aluminum), wherein the carbon nanotube layer is between the cathode electrode and the polymer layer (Figure 1A, SWNT & Paragraph 0036).
A skilled artisan would not have had a reason for the above stated limitations, therefore the polymer solar cell as claimed in claim(s) 18-19, and 23-27 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726